DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lanyard" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the holder" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the card" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the card" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the card" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the card" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lanyard" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 7-8, 10, 11, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,018,415 to Hawley.
Hawley discloses a door latch tool (figures 1 and 2) for unlatching a closed door, the tool comprising: a card (figures 1 and 2), the card comprising: a first side, the first side having a first end, a second end and a mid-point (figures 1 and 2); an opening (gap between prongs 12), the opening being at substantially the mid-point of the first side between the first end of the first side and the second end of the first side; and a hole (18), the hole being substantially near a corner, wherein the corner being substantially near the corner of a first end of a fourth side and a first end of a third side; a holder (key ring; column 2, line 20), the holder being coupled to the hole of the card, as in claim 1.
Hawley also discloses the card being made of a steel material (column 1, line 61-column 2, line 2), as in claim 7, and the holder being a lanyard (column 1, lines 44-46), as in claim 8, wherein the hole being lined (surrounded by the material of the latch opener), as in claim 10.

Hawley further discloses a method of unlatching a latched door, the method comprising: determining that an event has occurred (column 1, lines 15-20); determining that a door has a door latch, the door latch securing the door in a closed position (column 1, lines 20-27); opening the door to a furthest opening (as shown in figure 3); inserting a door latch tool (figures 1-3) into the opening, the door latch tool being significantly at the level of the door latch; holding the holder (column 1, lines 44-46); and closing the door, wherein the door latch is released and wherein the door being openable (after disengaging the security latch, the door can be used as normal), as in claim 11.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley, as applied above.
Hawley discloses the invention substantially as claimed.  However, Hawley does not disclose the card being two inches in height, as in claims 2 and 12, the card being three and one-half inches in length, as in claims 3 and 13, the card having a depth of 28 gauge, as in claims 4 and 14, and the opening having a height of one and one-half inches, as in claims 5 and 15, as well as the opening having a length of one inch, as in claims 6 and 16.  It is common knowledge in the prior art to that one would utilize a size of a device to best accommodate the given use in the desired environment in the same field of endeavor for the purpose of having an emergency .


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley, as applied above.
Hawley discloses the invention substantially as claimed.  However, Hawley does not disclose the lanyard being made of a vinyl material, as in claims 9 and 19.  It is common knowledge in the prior art to manufacture elements of a design with a suitable material in the same field of endeavor for the purpose of strength, flexibility, weight and aesthetic design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the lanyard from a vinyl material in order to allow for a great degree of flexibility and a high amount of wear and tear.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to emergency door opening devices:

U.S. Patent Application Publication Number 2019/0264480 to Rankin, Sr.; U.S. Patent Application Publication Number 2017/0136267 to Hill; U.S. Patent Number 9,500,004 to Lin; U.S. Patent Number 7,040,203 to Chistiano; U.S. Patent Number 5,440,954 to Stevens; U.S. Patent Number 4,873,897 to Williams; U.S. Patent Number 4,833,767 to Parkins; U.S. Patent Number 4,446,763 to Blough et al.; U.S. Patent Number 4,144,778 to Waring; U.S. Patent Number 2,344,696 to Graham.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 11, 2021